Exhibit 10.10
BANCTRUST FINANCIAL GROUP, INC.
AMENDED AND RESTATED OPTION AGREEMENT -
NONQUALIFIED SUPPLEMENTAL STOCK OPTION
(2001 Incentive Compensation Plan)
     THIS AGREEMENT made and entered into on this ___ day of
                                        ,                      , by and between
BANCTRUST FINANCIAL GROUP, INC. (called the “Company” herein), and
                                        
                                                              (called the
“Optionee” herein);
W I T N E S S E T H :
     WHEREAS, the Board of Directors of the Company adopted the 2001 Incentive
Compensation Plan (called the “Plan” herein) of the Company, a copy of which is
on file with the Secretary of the Company, on April 17, 2001, which was amended
and restated on December 17, 2008 in order to be in compliance with Section 409A
of the Code (as hereinafter defined), and the regulations and guidance
thereunder (“Section 409A”);
     WHEREAS, the shareholders of the Company approved the Plan at the Company’s
2001 annual shareholders’ meeting; and
     WHEREAS, the Grantee desires to acquire this Option, which is granted,
pursuant to the Plan, to the Grantee as a Director of the Company or as an
Employee of the Company or one of its Subsidiary Corporations.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth herein and for other good and valuable consideration, the parties
hereto have agreed, and do hereby agree, as set forth herein.
     1. DEFINITIONS
     Unless the context clearly indicates otherwise, for purposes of this
Agreement, terms used herein shall have the same meaning as they do in the Plan.
Without limiting the generality of the foregoing, the following terms shall have
the respective meanings set forth below:
          (a) “Board of Directors” means the Board of Directors of the Company.
          (b) “Code” means the Internal Revenue Code of 1986, as amended.
          (c) “Committee” means the Personnel/Compensation Committee of the
Board of Directors (or any successor committee thereto), which committee shall
have the responsibility of administering the Plan.
          (d) “Common Stock” means the common stock of the Company, or such
other class of shares or other securities to which the provisions of this
Agreement may be applicable by reason of the operation of Section 9 hereof.

- 2 -



--------------------------------------------------------------------------------



 



          (e) “Company” means BancTrust Financial Group, Inc. or any successor
corporation.
          (f) “Director” means any elected member of the Board of Directors of
the Company.
          (g) “Employee” means any person employed by the Company or any
Subsidiary Corporation.
          (h) “Incentive Stock Option” means an option to purchase shares of
Common Stock of the Company that is intended to qualify as an incentive stock
option under Section 422 of the Code.
          (i) “Permanent Disability” means that the Grantee (1) has established
to the satisfaction of the Board of Directors that the Grantee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months (all within the meaning of
Section 422(c)(6) and Section 22(e)(3) of the Code), and (2) has satisfied any
requirement imposed by the Board of Directors in regard to evidence of such
disability.
          (j) “Retirement”, as applied to a Grantee (i) who is an Employee,
means normal or early retirement as provided for in the applicable qualified
pension plan of the Company and/or

- 3 -



--------------------------------------------------------------------------------



 



one or more of its Subsidiary Corporations; provided that a Grantee shall not be
deemed to have retired if his employment is terminated by the Company because of
negligence or malfeasance; and (ii) who is a Director, means ceasing to serve as
an elected member of the Board of Directors, whether by resignation, removal or
failure to stand for reelection or to be reelected.
          (k) “Subsidiary Corporation” of the Company means any present or
future corporation (other than the Company) which would be a Asubsidiary
corporation@ as defined in Section 424(f) and (g) of the Code and which would
qualify as an eligible issuer of service recipient stock pursuant to
Section 409A of the Code.
          (l) “Supplemental Stock Option” means an Option granted under the
Plan, other than an Incentive Stock Option.
     2. GRANT
     The Company does hereby irrevocably grant to the Grantee, pursuant to the
Plan and not in lieu of salary or any other compensation for services, the right
and option (called the “Option” herein), as a Supplemental Stock Option, to
purchase all or any part of an aggregate of
                                         shares of the Common Stock of the
Company, only on the terms and conditions set forth herein. The option price per
share shall be the sum of $                                         , being the
Fair Market Value of the Common Stock on the date the Option is granted.

- 4 -



--------------------------------------------------------------------------------



 



     3. DURATION
     Anything contained herein (including Sections 5 and 9 hereof) to the
contrary notwithstanding, the Option shall be valid during only the period
commencing on the date hereof and ending ten (10) years after the date hereof,
unless sooner terminated as provided herein, and the Option shall expire and not
be exercisable after the expiration of the said ten (10) year period.
     4. TIME OF EXERCISE
     The Option shall be exercisable, in whole or in part, at any time or times,
on the basis of lapse of time only, commencing after one year from the date of
the grant of the Option. The Option granted herein must be exercised, if at all,
during the ten (10) year period commencing with the date of the grant of the
Option. Anything contained herein to the contrary notwithstanding, no Option
shall be exercisable in any event after the expiration of ten (10) years from
the date that such Option is granted. During the lifetime of the Grantee, the
Option shall be exercisable only by him, shall not be assignable or transferable
by him, and no other person shall acquire any right therein.
     5. TERMINATION
     (a) Employees. As to Grantee, who is an Employee, if the Grantee’s
employment by the Company and each Subsidiary Corporation thereof shall
terminate, his Option shall terminate immediately; provided, however, that if
any termination of employment is due to Retirement, the Grantee shall have the
right to exercise his Option, in whole or in part, as to all shares then subject
thereto, at any time or times within three (3) months after such Retirement; and
provided further, however, that if the Grantee shall furnish proof reasonably
satisfactory to the Committee that

- 5 -



--------------------------------------------------------------------------------



 



termination of employment is due to a Permanent Disability, the Grantee shall
have the right to exercise his Option, in whole or in part as to all shares then
subject thereto, at any time or times within one (1) year after termination
based on such Permanent Disability. Provided, further, that if the Employee
Grantee shall die while in the employment of the Company or one of its
Subsidiary Corporations, the executor or administrator of his estate shall have
the right to exercise Grantee’s Option, in whole or in part, as to all shares
then subject thereto and at any time or times within one (1) year from the date
of Grantee’s death; if the Grantee shall die within three (3) months after
Retirement or within one (1) year after termination based on such Permanent
Disability the executor or administrator of his estate shall have the right to
exercise said Grantee’s Option, in whole or in part, as to all shares then
subject thereto within the same period said Grantee could have exercised said
Option; provided further, that the Option shall in no event be exercisable after
the expiration of ten (10) years from the date that it is granted, whichever
shall occur first. Whether any other termination of employment shall be
considered a Retirement and whether an authorized leave of absence or absences
on military or government service or for other reasons shall constitute a
termination of employment for the purposes of the Plan, shall be determined by
the Board of Directors, which determination shall be final and conclusive.
     (b) Directors. As to a Grantee who is a Director, his Option shall
terminate upon the earliest to occur of (1) the expiration of any applicable
Option Period as set forth elsewhere in this Agreement, (2) the expiration of
three (3) months after the Grantee’s Retirement, (3) the expiration of one
(1) year after the Grantee ceases to serve as a Director due to the death of the
Grantee, or (4) the date the Grantee ceases to serve as a Director for any
reason other than Retirement or death.

- 6 -



--------------------------------------------------------------------------------



 



     6. ASSIGNMENT OR TRANSFER
     The Option shall not be assignable or transferable otherwise than by will
or the laws of descent and distribution. During the lifetime of the Grantee, the
Option shall be exercisable only by him and shall not be assignable or
transferable by him and no other person shall acquire any right therein. More
particularly, but without limiting the generality of the foregoing, the Option
may not be assigned or transferred (except as noted herein), in any way (whether
by operation of law or otherwise), and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, or other
disposition of the Option contrary to the provisions hereof, and the levy of any
attachment or similar process on the Option, shall be null and void and without
effect.
     7. MANNER OF EXERCISE
     Shares of Common Stock purchased under the Option shall at the time of
purchase be paid for in full. The Option may be exercised from time to time by
written notice to the Company stating the number of shares with respect to which
the Option is being exercised, and the time of the delivery thereof, which shall
be at least seven (7) days after the delivery of such notice unless an earlier
date shall have been mutually agreed upon; except that in no event shall such
date be after the expiration of the ten (10) year period in Section 3 hereof. At
such time the Company shall, without transfer or issue tax to the Grantee (or
other person entitled to exercise the Option), deliver to the Grantee (or other
person entitled to exercise the Option) at the principal office of the Company,
or such other place as shall be mutually acceptable, a certificate or
certificates for such shares against payment of the Option price in full for the
number of shares to be delivered by certified or official

- 7 -



--------------------------------------------------------------------------------



 



bank check or other appropriate form of payment acceptable to the Company;
provided, however, that the time of such delivery may be postponed by the
Company for such period as may be required for it with reasonable diligence to
comply with any requirements of law. If the Grantee (or other person entitled to
exercise the Option) fails to accept delivery of and pay for all or any part of
the number of shares specified in such notice upon tender of delivery thereof,
his right to exercise the Option with respect to such undelivered shares may be
terminated at the election of the Committee.
     8. AGREEMENTS OF GRANTEE
     The Grantee does hereby agree as follows:
          (a) that he will not exercise the Option unless a registration
statement of the Company filed with the Securities and Exchange Commission
relating to the shares has become effective or unless counsel for the Company
shall determine that exercise of the Option prior to such registration statement
having become effective would not result in a violation of the Securities Act of
1933; and
          (b) that he will not sell any shares acquired by exercise of the
Option until counsel for the Company shall determine that such sale would not
result in a violation of the Securities Act of 1933.
     9. ADJUSTMENTS; CHANGE OF CONTROL
     The aggregate number of shares of Common Stock covered by the Option, the
aggregate number of shares of Common Stock on which Options may be granted to
any one such person, the number of shares thereof covered by each outstanding
Option, and the price per share thereof in each

- 8 -



--------------------------------------------------------------------------------



 



such Option, shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock of the Company resulting from the
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend after the date of this Agreement; provided that any
fractional shares resulting from any such adjustment shall be eliminated
provided, however, that any adjustments made pursuant to this Section 9 will not
cause the Option to lose its exemption from the application of Section 409A of
the Code, or to violate any requirement applicable to deferred compensation
under Section 409A of the Code.
     Subject to any required action by the shareholders, if the Company shall be
the surviving or resulting corporation in any merger, consolidation, or other
Reorganization, any Option granted hereunder shall pertain to and apply to the
securities to which a holder of the number of shares of Common Stock subject to
the Option would be entitled on the effective date of such merger or
consolidation; but a dissolution or complete liquidation of the Company or a
merger, consolidation or other Reorganization in which the Company is not the
surviving or resulting corporation, shall cause the Option to terminate on the
effective date of such dissolution, complete liquidation, merger, consolidation,
or other Reorganization; provided, however, that the Company shall give not less
than thirty (30) days’ written notice prior to the effective date of the said
transaction to the Grantee, who shall have the right to exercise his Option
during the thirty (30) day period immediately preceding such effective date, as
to all or any part of the shares covered thereby, including, without limitation,
shares as to which such Option would not otherwise be exercisable by reason of
an insufficient lapse of time (anything contained in Section 4 hereof to the
contrary notwithstanding); and provided further, that no such acceleration shall
occur if any such transaction is approved by the affirmative

- 9 -



--------------------------------------------------------------------------------



 



vote of not less than seventy-five percent (75%) of the directors of the
Company, and the surviving or resulting corporation shall assume such options or
tender an option or options to purchase its shares on such terms and conditions,
both as to the number of shares and otherwise, so as to provide substantially
the same benefits available under the Option.
     The term “Reorganization” as used in this Section means and refers to any
statutory merger, statutory consolidation, sale of all or substantially all of
the assets of the Company or its Subsidiary Corporations, or sale of twenty-five
percent (25%) or more of the voting securities of the Company pursuant to which
the Company becomes a subsidiary of or is controlled by, another person or is
not the surviving or resulting corporation, all after the effective date of the
Reorganization. The term Aperson@ refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, or any other form of entity not
specifically listed herein.
     10. RIGHTS OF A SHAREHOLDER
     The Grantee shall have no rights as a shareholder with respect to any
shares of common stock of the Company until the date of issuance of a stock
certificate to him for such shares. No adjustment shall be made for dividends or
other rights for which the record date is prior to the date of such issuance,
except as may be required under Section 9 hereof.

- 10 -



--------------------------------------------------------------------------------



 



     11. MODIFICATIONS
     At any time, and from time to time, the Board of Directors may modify the
Option, provided no such modification shall (i) confer on the Grantee any right
or benefit which could not be conferred on him by the grant of a new Option at
such time, (ii) impair the Option without the consent of the Grantee,
(iii) cause the Option to not be exempt from the application of Section 409A of
the Code unless the Option can be amended in such a way as to satisfy the
requirements of Section 409A of the Code, or (iv) violate any requirement
applicable to deferred compensation under Section 409A of the Code.
     12. CONSTRUCTION
     If there should be any inconsistency or discrepancy between this Agreement
and the Plan itself, the Plan and its provisions shall supersede, control,
govern and be binding in all events. The provisions of the Plan shall not be
merged into this Agreement but shall survive as controlling and binding
covenants of this Agreement, whether incorporated herein by specific reference
or otherwise.
     The interpretation and construction by the Board of Directors of any
provisions of the Option and any determination by the Board of Directors
pursuant to any provision of the Option shall be final and conclusive. No member
of the Board of Directors shall be liable for any action or determination made
in good faith.

- 11 -



--------------------------------------------------------------------------------



 



     The captions or headings of the respective Sections of this Agreement are
for convenient reference only and shall not be given any consideration or effect
in any construction hereof.
     13. APPROVALS
     The Option is granted subject to the approval of the Plan by the
shareholders of the Company, unless such approval has been obtained prior to the
date of this Agreement.
     14. SECTION 409A
     The Option granted pursuant to this Agreement is intended to either be
exempt from the provisions of Section 409A of the Code or be treated as deferred
compensation that meets the requirements of Section 409A, and any ambiguities in
construction shall be construed accordingly. No acceleration or deceleration of
any payments or benefits provided herein shall be permitted unless allowed under
the requirements of Section 409A. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A, the Agreement
shall be modified by the Company in the least restrictive manner (as determined
by the Company) and without any diminution in the value of the payments to such
participants as may be necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of Section 409A or in
order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations, and/or regulatory
guidance issued under such statutory provisions. In the event that, after
issuance of this Option, Section 409A is amended, the Board of Directors may
modify the terms of any such previously issued option to the extent the Board of
Directors determines that such modification is necessary or advisable to remain
exempt from or to comply with the requirements of Section 409A.

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its name and on its behalf and its corporate seal to be impressed hereon and
attested by its officers thereunto duly authorized, and the Grantee has set his
hand and seal hereon, all on the date first above written.

                  COMPANY:    
 
                BANCTRUST FINANCIAL GROUP, INC.    
 
           
(AFFIX
  By:        
 
     
 
    CORPORATE                                                , as its President
SEAL)
           
 
           
ATTEST:
           

            , as its
Secretary
   

     
 
  GRANTEE:
 
   
 
                                           (SEAL)

- 13 -